Citation Nr: 9916826	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  92-00 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for dysthymic disorder, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel






INTRODUCTION

The veteran had active military service from February 1943 to 
January 1946.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the veteran's 
claim seeking entitlement to an increased rating for his 
dysthymic disorder, from 30 percent disabling.

In the veteran's January 1991 appeal, he indicated that he 
wished to be scheduled for a hearing.  However, in March 
1991, he indicated that he wished to cancel his hearing 
request.  

The veteran's claim was initially before the Board in June 
1993, at which time it was remanded for additional 
development.  The veteran's claim was remanded by the Board 
again in March 1996 and April 1998 for additional 
development.


FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.

2.  The veteran's dysthymic disorder is productive of no more 
than definite social and industrial impairment.

3.  The veteran's dysthymic disorder is productive of 
occupational and social impairment with no more than 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
characteristic symptomatology; his occupational and social 
impairment is not such that there is occupational and social 
impairment with reduced reliability and productivity due to 
characteristic symptomatology.  

CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
dysthymic disorder have not been met.  38 U.S.C.A. § 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 
9405 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9433 
(effective November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

By a rating decision dated December 1947, the RO granted the 
veteran entitlement to service connection for psychoneurosis, 
anxiety conversion, and assigned a 10 percent rating.  

By a rating decision dated February 1987, the RO 
recharacterized the veteran's service-connected disability as 
dysthymic disorder, and granted the veteran entitlement to an 
increased rating to 30 percent disabling.  

A VA vocational rehabilitation counseling record from July 
1988 reported that the veteran had closed out his career in 
1983, after 35 years of service.  The counselor commented 
that the best thing they could do for the veteran would be to 
get him involved in a part-time employment situation as they 
did not think the veteran could work in a full-time setting.  
It was noted that the veteran's case was placed in suspended 
status, as he stated he was satisfied with their services and 
did not want to enter into testing and evaluation.  

The veteran was afforded a VA examination in May 1990.  
Diagnosis was dysthymia with anxiety.  

The veteran was seen for counseling at the VA Medical Center 
from 1989 to January 1997.  Copies of outpatient treatment 
records were submitted from this time.  Throughout this time, 
the veteran reported continuing periods of anxiety, tension, 
and depression and received medication.  The veteran was 
diagnosed during this period with anxiety with depression.  

The veteran was afforded a VA neuropsychiatric examination in 
September 1994.  The examiner's impression was dysthymic 
disorder with anxiety.  

The veteran was afforded a VA neuropsychiatric examination in 
June 1996.  The veteran stated that he had worked for 38 
years before retiring 12 years prior.  The examiner commented 
that the veteran's interpersonal relationships seemed to be 
going fairly well and that he seemed to be a rather mature 
person.  The examiner noted that the veteran was able to 
engage in social activities and did not have disturbed 
thoughts and was not out of touch with reality.  Upon 
examination, the veteran was oriented and alert.  The 
examiner stated that the veteran did not seem hostile or 
belligerent, but did note that the veteran was tearful.  The 
examiner opined that the veteran seemed to be suffering quite 
a bit from his situation and that he had mild to moderate 
depression.  The examiner determined that the veteran was not 
psychotic, and did not have any hallucinations, delusions, 
paranoia, or ideas of reference.  Diagnoses were generalized 
anxiety disorder and dysthymic disorder.  After psychological 
testing was reviewed, the examiner noted that the diagnoses 
were confirmed along with an added diagnosis of personality 
disorder, mixed.  The examiner also stated that the veteran 
related well socially, was able to work successfully for many 
years and had remarried successfully.  The examiner concluded 
by saying that the veteran did have an anxiety disorder and 
periodic depression with a GAF score of 55.  

The veteran was afforded a VA psychological evaluation in 
July 1996.  Upon examination, the examiner described the 
veteran as alert and well oriented.  The examiner described 
the veteran's affect as quite fragile and noted that the 
veteran appeared to become angry on several occasions and 
tearful on several other occasions.  The examiner noted that 
the veteran described the presence of fairly substantial 
symptoms relating to anxiety, chronic depression, and 
somaticizing.  The examiner stated that the veteran's 
personality traits could best be described as histrionic and 
dependent.  The examiner commented that while the veteran 
maintained a superficially bright and pleasant affect, that 
anger and substantial sadness frequently broke through this 
superficial presentation.  The examiner commented that the 
veteran reported that he was waiting to die, but commented 
that the way that he reported this was overly dramatic.  The 
examiner discussed the veteran's test results as they 
pertained to his social life and indicated that the veteran 
appeared to have difficulty connecting interpersonally with 
others.  The examiner's impressions were dysthymic disorder, 
generalized anxiety disorder, somatization disorder, and 
personality disorder not otherwise specified with histrionic 
and dependent features.  The examiner indicated that the 
veteran appeared to be extremely reactive to his environment 
to the point where his interpretation of the environment 
might be distorted at times.  

The veteran was afforded a VA examination in August 1997.  
The veteran indicated that he continued to have anxiety and 
that he took Xanax.  He described a strong startle response.  
He stated that he liked to get out with other people and that 
he went to a bridge group every two weeks with his wife.  He 
indicated that he traveled quite a bit.  He stated that he 
was still on edge most of the day and did not think he could 
relax.  Upon examination, the examiner noted that the veteran 
was friendly and cooperative and was not hostile or 
belligerent.  The examiner indicated that the veteran's 
speech was normal in rate and tone and that he did not have 
pressured speech, flight of ideas, or loose associations.  
The examiner noted that the veteran did not have 
hallucinations, delusions, paranoia, or ideas of reference 
and that his mood showed mild depression with occasional 
tearfulness.  The examiner noted that the veteran had 
moderate anxiety and was oriented and alert.  The examiner 
also noted that the veteran's judgment and insight were good.  
Diagnosis was generalized anxiety disorder.  The examiner 
noted a GAF score of around 50 and indicated that the veteran 
seemed to have moderate social difficulties because of the 
anxiety and startle response. 

The veteran underwent a VA psychiatric examination in June 
1998.  The veteran described treatment at the clinic with 
medication including Alprazolam, which the veteran said only 
gave slight to moderate benefit.  He described a recent 
increase in symptoms including nightmares, depression, 
periods of marked irritability, increased anxiety, 
nervousness, and restlessness.  He reported few regular 
activities although indicated that he did try to get out and 
walk on a regular basis.  Examination showed that the 
veteran's verbal productivity, orientation, memory, insight, 
and judgment appeared adequate.  The examiner's diagnosis was 
generalized anxiety disorder with depression.  

The veteran underwent a VA psychological evaluation in July 
1998.  The veteran stated that he had retired 12 years prior.  
The veteran described his current marriage of 4 years as 
quite compatible.  He indicated that he typically spent his 
time performing yard work and gardening, but also noted 
enjoying bridge playing at least every 2 weeks.  He reported 
having "quite a few" close friends.  The veteran denied any 
tendencies toward assaultiveness since his military 
discharge.  He described receiving mental health services at 
the VA Medical Center, including medication and counseling 
every 6 weeks.  

The veteran described his most salient/current problem as 
nervousness of unknown origin.  He reported his current sleep 
as adequate with his sleeping medication.  Examination showed 
that the veteran displayed no gross motor disturbance, was 
well oriented times three, and displayed adequate 
concentration.  He displayed no gross memory disturbance, 
complaining only of some difficulty with short term memory 
retention due to a problem in maintaining attention.  The 
veteran described his mood as "pretty good" other than his 
concerns about health problems.  His affect was noted to be 
flexible and euthymic to labile.  He described suicidal 
ideation without intent occurring approximately monthly for 
the last 20 years and without precipitant.  He appeared 
mildly tense on occasion in the interview, but gave no 
evidence of panic symptoms during his session.  

Testing results showed a profile suggesting a preoccupation 
with somatic complaints, and a tendency toward agitation and 
high energy levels despite a lack of clinically significant 
depression and anxiety as measured on the personality 
inventory.  Frustration, irritability, and poor anger control 
were suggested, while interpersonal relations were likely 
characterized by conflicts over dependency versus self-
reliance.  

The examiner commented that the findings were consistent with 
those seen at previous examinations which suggested the 
presence of a generalized anxiety disorder and dysthymic 
disorder, as well as aspects of a somatization disorder.  The 
examiner commented that anxiety and depression were related.  
The examiner commented that review of the records suggested 
the likely presence of a personality disorder which inhibited 
his adjustment to the stress of military service.  The 
examiner commented that the veteran's work and social history 
seemed to be more accurately characterized as "definitely 
impaired" than "considerably impaired."  The examiner 
commented that the veteran's history of social and vocational 
adaptations suggested more congruence with occasional 
decreases in wok efficiency and intermittent periods of 
inability to perform occupational tasks due to depression, 
anxiety, and mild memory loss.  The examiner commented that 
findings were not reported for flattened affect, 
circumstantial speech, panic attacks more than one per week, 
difficulty understanding complex commands, short and long 
term memory impairment which would allow retention of only 
highly learned material, impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood beyond that 
suggested by the 30 percent category, or difficulty 
establishing/maintaining effective work and social 
relationships.  The examiner commented that the veteran's 
history and current performance suggested a GAF score in the 
61 to 70 range given his apparent depressed mood and some 
difficulty in social and occupational functioning while 
generally maintaining bare functioning and some meaningful 
interpersonal relationships.  The veteran was encouraged to 
continue with his current mental health services in order to 
seek relief for his dysphoria, anxiety, and poor stress 
coping ability.  

The examiner's diagnoses were generalized anxiety disorder, 
dysthymic disorder, somatization disorder, and personality 
disorder, not otherwise specified with histrionic and 
dependent features.  The examiner assigned a GAF score of 61 
and estimated that the highest GAF score in the past year was 
70.  

In a statement dated May 1998, the veteran stated that his 
nervous condition was getting worse.  He stated that he found 
himself getting very short-tempered, with his hands and body 
shaking out of control.  


Analysis

The veteran's claim for increased compensation is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998).  The United States Court of Appeals for 
Veterans Claims (Court) has held that, when a veteran claims 
a service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet.App. 
629 (1992).  The Court has also stated that where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55 (1994).

The veteran has had examinations and been rated under both 
sets of applicable rating criteria for psychiatric 
disabilities.  He has been rated under the new general rating 
formula for mental disorders effective November 7, 1996 (the 
veteran's dysthymic disorder is rated under Diagnostic Code 
9433) and under the old diagnostic criteria for 
"psychoneurotic disorders" in effect prior to November 7, 
1996 (the veteran's dysthymic disorder is such a 
psychoneurotic disorder and is rated under the old Diagnostic 
Code 9405).  His disability was determined to be 30 percent 
disabling under both sets of diagnostic criteria.  Therefore, 
the RO has considered all of the criteria applicable to the 
veteran's claim.  Karnas v. Derwinski, 1 Vet.App. 308, 313 
(1991).

The new general rating formula for mental disorders under 
38 C.F.R. § 4.130 (by which dysthymic disorder under 
Diagnostic Code 9433 is to be rated), effective November 7, 
1996, are as follows:

A 100 percent disability rating is in order when total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 50 percent disability rating is in order when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

The general rating formula for psychoneurotic disorders under 
38 C.F.R. § 4.132 (by which dysthymic disorder under 
Diagnostic Code 9405 is to be rated), in effect prior to 
November 7, 1996, were as follows:

A 100 percent disability rating is assigned when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to obtain or 
retain employment.  

A 70 percent disability rating is assigned when the ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.

A 50 percent disability rating is assigned when there is 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  By reason 
of psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.

A 30 percent disability rating is assigned when there is a 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  The 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.

With regard to the term "definite" as used above, the VA 
General Counsel in a precedent opinion, dated in November 
1993, held that definite should be construed as "distinct, 
unambiguous and moderately large in degree, more than 
moderate but less than large." VAOGCPREC 09-93 (November 9, 
1993).  The Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c) (West 1991).  

When there is a question as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.   

In order to receive a rating of 50 disabling under the old 
diagnostic criteria for dysthymic disorder, the evidence must 
show that the veteran has considerable industrial impairment 
rather than definite industrial impairment or that his 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired rather 
than definitely impaired.  The evidence on file does not show 
that such an increase is warranted.  

Regarding the veteran's industrial functioning, the evidence 
shows that the veteran has been retired for over 12 years, 
after having worked for over 35 years for the same employer.  
The evidence does not show that the veteran retired due to 
his psychiatric disability.  A vocational rehabilitation 
counseling report from July 1988 opined that the veteran 
should be involved in a part-time employment situation, as 
the counselors did not feel that the veteran could work at a 
full time setting.  Of greater weight, however, is the 
opinion from the veteran's VA psychological evaluation in 
July 1998, where the examiner commented that the veteran's 
work history seemed to be more accurately described as 
"definitely" impaired rather than "considerably" impaired. 

Regarding the veteran's social functioning, the examiner at 
the veteran's July 1998 VA psychological evaluation commented 
that the veteran's social history seemed to be more 
accurately characterized as "definitely" impaired than 
"considerably" impaired.  The veteran reported having 
"quite a few" close friends.  He indicated that he enjoyed 
playing bridge approximately every two weeks with his wife, 
and sometimes even more often.  At the veteran's 
neuropsychiatric examination in June 1996, the examiner 
commented that the veteran's interpersonal relationships 
seemed to be going fairly well and that the veteran was able 
to engage in social activities.  Thus, for both social and 
industrial functioning, the evidence does not show that there 
is impairment which is greater than "distinct, unambiguous, 
and moderately large in degree."  

In order to receive a higher rating of 50 percent disabling 
under the new diagnostic criteria for dysthymic disorder, the 
evidence must show that there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  As will be explained below, the evidence on 
file does not support such a finding.  

Positive evidence for an increased rating under the new 
criteria includes the fact that the veteran was noted to have 
a strong startle response at his August 1997 VA examination.  
Also, the evidence shows that the veteran clearly has 
disturbances of motivation and mood, in that he has been 
treated on a continuous basis at the VA Medical Center for 
anxiety, tension, and depression.  

However, the weight of the evidence does not support an 
increased rating.  At the veteran's July 1998 VA 
psychological evaluation, his affect was flexible.  At his 
August 1997 VA examination, his speech was normal in rate and 
tone, and at his June 1998 VA examination, the examiner 
commented that the veteran's verbal productivity appeared 
adequate.  At the veteran's June 1998 VA examination, his 
memory appeared adequate, and at his July 1998 VA 
examination, he displayed no gross memory disturbance, 
complaining only of some difficulty with short term memory 
retention due to a problem in maintaining attention.  At the 
veteran's August 1997 VA examination, his judgment and 
insight were good, and at his June 1998 VA examination, his 
insight and judgment appeared adequate.  

Finally, at the veteran's July 1998 VA psychological 
examination, the examiner commented that findings were not 
reported for flattened affect, circumstantial speech, panic 
attacks more than one per week, difficulty understanding 
complex commands, impaired judgment, impaired abstract 
thinking, or difficulty establishing/maintaining effective 
work and social relationships.  Thus, the weight of the 
evidence shows that the veteran has not met the criteria 
necessary for an increased evaluation to 50 percent disabling 
under the new diagnostic criteria for dysthymic disorder.  

Accordingly, under the criteria of Diagnostic Code 9433, 
effective November 7, 1996 and under the criteria of 
Diagnostic Code 9405, effective prior to November 7, 1996, 
and the provisions of 38 C.F.R. § 4.7, a rating higher than 
30 percent is not warranted.

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered special psychiatric examinations to determine the 
extent of the veteran's dysthymic disorder.  The Board did 
not base its decision solely on a single VA examination as 
one of the major factors for consideration in this case, but 
considered several VA psychiatric examinations and 
psychological evaluations.  Therefore, the RO and the Board 
have considered all the provisions of Parts 3 and 4 that 
would reasonably apply in this case.  

In summary, the Board finds that the veteran has not met the 
criteria, under either the new or old schedular criteria, for 
an increased rating to 50 percent disabling for dysthymic 
disorder.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not 
applicable, and the increased rating claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).



ORDER

Entitlement to a rating in excess of 30 percent for dysthymic 
disorder is denied.  






		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 

